Citation Nr: 1728725	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for prostate cancer to include as due to herbicide exposure.  

2. Entitlement to service connection for coronary artery disease, status post stent placement, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes to the Board of Veterans' Appeals from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2015, the Board denied the claims listed above.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in January 2017, vacating the Board's denial of both claims and remanding the case back to the Board for further proceedings.   

The Board has reviewed the Veteran's paper claims file as well as records stored in his Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he developed prostate cancer and coronary artery disease as a result of his exposure to certain herbicide agents when he was stationed in Korea during his active duty service.  Both prostate cancer and ischemic heart disease (including coronary artery disease) are listed in 38 C.F.R. § 3.309(e) (2016) as diseases associated with herbicide exposure.

Veterans who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971 are legally presumed to have been exposed to an herbicide agent in the absence of affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv) (2016).

According to his service personnel records, the Veteran served in Korea from January 1967 to February 1968, which means his service falls outside of the scope of the regulatory presumption of herbicide exposure.  

Nevertheless, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").

The Veteran has supported his claim with written statements indicating that, during his service in Korea, he personally witnessed the spraying of herbicides by Korean military aircraft when his unit was operating near the DMZ. According to the Veteran, he concluded that the substances he saw were herbicides because he observed vegetation dying shortly after contact with the substance. 

In its March 2015 decision, the Board denied the claims, in part because the regulatory presumption of 38 C.F.R. § 3.307(a)(6)(iv) does not apply to the time the Veteran served in Korea.  The Board further concluded that the Veteran was not eligible for service connection on a direct basis because he was not competent to determine whether the substances he witnessed were tactical herbicides.

On further appeal, the Veteran argued to the Court that the Board's decision should be vacated for three reasons: 1) According to the Veteran, the Board failed to properly analyze the competency and credibility of his lay statements; 2) the Board failed to address his alternative theory of service connection - i.e., that post-service coronary artery disease and prostate cancer were related to the Veteran's November 1966 hospitalization at Fort Leonard Wood, Missouri, which the Veteran suggests was caused by his exposure to "some type of chemicals in the underground aquafirs [sic]. (Drinking water!)" at Fort Ord, California, where the Veteran was stationed previously, and which was later designated a Superfund site by the Environmental Protection Agency; and 3) that VA failed to satisfy its duty to assist the Veteran by failing to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of his claimed in-service herbicide exposure. 

The AOJ requested information about herbicide exposure from the National Personnel Records Center (NPRC) in October 2011.  Three days later, the AOJ received this response: "no records of exposure to herbicides."  The AOJ did not request verification of herbicide exposure from the JSRRC.  It is unclear from this response whether the NPRC reviewed unit records or whether that agency's personnel simply checked the individual service treatment and personnel records for references to herbicide spraying or herbicide exposure. 

In its memorandum decision, the Court found it unnecessary to consider the Veteran's arguments concerning the Board's credibility determination or his alternative argument that he developed his claimed disabilities due to exposure to unknown chemicals at Fort Ord.  Instead, the Court found that remand was necessary because the AOJ failed to comply with VA's Adjudication Procedures Manual.  The present version of the Manual, M21-1, part IV, subpart ii., chapter 1, § H(4), requires VA to "[s]end a request to JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or in a unit or entity listed in M21-1, Part IV, Subpart ii. 1.H.4.b." 

The Court acknowledged that the language above, which was quoted by the Veteran in his brief, was not in effect when the Board issued its decision in March 2015.  The Manual provision in effect between December 2011 and August 2015 included this language: "Important: Send a request to the JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and his/her service was not between April 1, 1968, and August 31, 1971, and in a unit or entity listed in the table above."  (emphasis in original).  

Quoting the language above, and the principle that "the Secretary must adhere to his own policies when adjudicating veterans' claims" Castellano v. Shinseki, 25 Vet. App. 146, 151 n. 2 (2011),  the Court found that a remand was needed because, given the AOJ's failure to request herbicide exposure verification from the JSRRC, the March 2015 Board decision failed to adequately explained how VA satisfied its duty to assist the Veteran.    

There may be some ambiguity in the pre-August 2015 version of the Manual - i.e., is a JSRRC request necessary when a Veteran claims herbicide exposure in Korea and he did serve in one of the units listed in the Manual provision?  Or must the Veteran claim exposure in Korea and not have served in one of the identified units before such a request is necessary?  In general, ambiguous administrative language is resolved the Veteran's favor.  See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014).

But there is no need for the Board to interpret the language of the old Manual provision because, as a result of his successful appeal to the Court, the March 2015 Board decision never became final.  "[W]here the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled, in part in Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).

Because the Veteran claims herbicide exposure in Korea and his service there did not take place between April 1, 1968 and August 31, 1971, the present Manual language clearly requires an attempt to verify herbicide exposure with the JSRRC.  Since that has not been done, the Board must remand this case with instructions to the AOJ to make such a request.

When drafting its request to the JSRRC, the AOJ should consider the Veteran's personnel records, which indicate that he served in the 547th Engineering Company, which he describes as "547 Float Bridge" Company in his written statements.  Although this unit is not listed on the lists of units deployed to the DMZ under either the current or the former versions of the Adjudication Manual, the Veteran's statement indicates that, when was serving near the DMZ, his unit was attached to the Second Infantry Division.  According to both versions of the Manual, the Combat Brigade and Third Brigade of the Second Infantry Division were operating in or near the Korean DMZ between April 1, 1968, to August 31, 1971.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to verify the Veteran's claimed exposure to tactical herbicides when he was serving with the Army in Korea between January 1967 and February 1968.  The AOJ's efforts must include a request to the U.S. Army and Joint Service Research Center (JSRRC). In requesting unit records from the JSRRC, the AOJ should consider the Veteran's written statement indicating that his unit of assignment, the 547th Engineering Company, was attached to the Second Infantry Division in Korea.  The request should also direct the attention of JSRRC personnel to the Veteran's statement, dated February 23, 2013, and attached photographs, indicating that the locations in Korea where he witnessed the spraying of herbicides including points North and West of the Imjin River, the area immediately surrounding the Second Infantry Division at Tongduchong, and also Munsani and Camp Red Cloud in Uijongbu.  

2. Once the above development has been completed, and all the available records have been associated with the claims file, consider the need for any further development which may be necessary to decide the issues on appeal, including consideration of whether any medical examinations or opinions are required by 38 C.F.R. § 3.159(c)(4) (2016).

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







